United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1079
                                   ___________

Jesse Robert Furr/Stanley,              *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Greg Harmon, Warden, East Arkansas * Appeal from the United States
Regional Unit, ADC; Tommy James,        * District Court for the
Assistant Warden, Maximum Security * Eastern District of Arkansas.
Unit, ADC; Anderson, Dr., Maximum *
Security Unit, ADC; James I. Cagle,     *
Dr., Arkansas Department of             * [UNPUBLISHED]
Correction; Sarah Speer, Infirmary      *
Manager or Staff Personnel, Alexander *
Youth Center; Correctional Medical      *
Services; Pinkston, RNP, Maximum        *
Security Unit, ADC; C. Green, RN,       *
Unit Infirmary Manager, Maximum         *
Security Unit, ADC,                     *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: September 23, 2004
                                 Filed: April 11, 2006
                                  ___________

Before BYE, RILEY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.
        Jesse Robert Furr/Stanley (Furr), an inmate at the Tucker Maximum Security
Unit in Arkansas, appeals the district court’s1 preservice dismissal without prejudice
of his 42 U.S.C. § 1983 action and moves to proceed in forma pauperis (IFP) on
appeal and for appointment of counsel. We grant Furr leave to proceed IFP, assessing
the filing fee and leaving the collection details to the district court, see Henderson v.
Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam), and we deny appointment
of counsel.

      Having carefully reviewed the record, we conclude that dismissal was proper
because we agree with the district court that Furr failed to fully exhaust his
administrative remedies as to all his claims. See 42 U.S.C. § 1997e(a) (dismissal
required where inmate fails to exhaust administrative remedies before filing suit);
Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (dismissal required when inmate
has not administratively exhausted before filing lawsuit); Graves v. Norris, 218 F.3d
884, 885-86 (8th Cir. 2000) (per curiam) (dismissal proper where at least some claims
unexhausted).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).
                     ______________________________




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the findings and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-